NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



TROY J. WILLIAMS,                  )
                                   )
       Appellant,                  )
                                   )
v.                                 )              Case No. 2D17-2721
                                   )
STATE OF FLORIDA,                  )
                                   )
       Appellee.                   )
___________________________________)

Opinion filed February 2, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; William H. Burgess, III,
Judge.


PER CURIAM.



             Affirmed.




LaROSE, C.J., and SILBERMAN and SALARIO, JJ., Concur.